Sam Robinson, Associate Justice. In this appeal, the appellant states his points as follows: “1. This appeal is taken by appellant for tbe sole purpose of determining whether or not the trial court had the right to arbitrarily take from the appellant’s attorney the right to qualify the Jury on voir dire examination; the right to examine the jury as to disqualification; challenge for cause and peremptory challenge and to examine them individually or in groups of three. 2. To determine ■whether the trial court erred in not allowing appellant’s attorney the privilege of reading before the jury and into the record that part of his complaint touching upon ‘The Federal Employers’ Liability Act’ and the ‘Safety Appliance Acts.’ 3. To determine if the trial court had the right and power to permit the appellant’s wife to testify in behalf of the appellee to impeach or discredit her husband’s testimony.” There is no abstract of the voir dire examination, and no abstract of the testimony or of the opening statement. Hence, from appellant’s brief, we cannot determine whether there was error. It has been pointed out repeatedly that this court will not search the record; that it is wholly impractical for the seven members of this court to read the one record. Commissioner of Labor C. R. Thornbrough v. Danco Construction Company, 226 Ark. 797, 294 S. W. 2d 336. Affirmed.